Citation Nr: 0603901	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  98-04 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Evaluation of postoperative chondromalacia of the left 
knee, currently rated as 10 percent disabling.

3.  Evaluation of dermatitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from December 1989 to 
September 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

By rating decision, dated in June 2005, a 10 percent 
evaluation was assigned for dermatitis.  Since the increase 
to 10 percent did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that in correspondence dated in September 
2002, the veteran withdrew claims pertaining to service 
connection for emmetropia and undiagnosed illnesses.  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in September 2003.  A 
transcript of the hearing has been associated with the claims 
folder.

The issue in regard to increased ratings for PTSD and 
dermatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Instability of the left knee is no more than mild.

2.  Left knee disability is productive of periarticular 
pathology productive of pain and minimal functional 
impairment of flexion.


CONCLUSIONS OF LAW

1.  Instability of the left knee is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.59, 4.71a, Diagnostic Code 5257 (2005); VAOPGCPREC 23- 
97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

2.  Left knee limitation of motion is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45,4.59, 4.71a, Diagnostic Code 5260, 5261 (2005); 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in June 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the June 2004 
notice, the June 2005 supplemental statement of the case 
issued constituted subsequent process.  The veteran has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2005).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2005).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2005).

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

Service-connected limitation of motion and instability of the 
knee may be rated separately under Diagnostic Codes 5010 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
states that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59.  Flexion and extension 
may be separately rated.  VAOPGCPREC 9-2004.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.  The Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for post operative chondromalacia of the left 
knee.  In such cases, the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  We conclude that the 
disability has not significantly changed and that a uniform 
rating is warranted.  The Board notes that the AOJ, when 
assigning the 10 percent evaluation, reported that the 
evaluation was based upon painful motion or instability.  The 
office of General Counsel has established that separate 
evaluations may be assigned.  Furthermore, the rating 
decision was not a model of clarity.  Since the AOJ used 
diagnostic code 5257, the Board shall accept that the AOJ did 
what was intended.

The veteran's left knee disability has been assigned a 10 
percent evaluation under 38 C.F.R. § Diagnostic Code 5257 
pertaining to instability or subluxation.  A 20 percent 
evaluation requires moderate instability or subluxation.  

A higher evaluation is not warranted under Diagnostic Code 
5257, as there is no credible evidence that instability is 
more than mild.  On VA examination in June 2003, the lateral 
collateral ligaments were stable and his gait was normal.  
The veteran is competent to report his symptoms.  However, he 
is not shown to be qualified to render a medical opinion as 
to the severity of his left knee disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons are not 
competent to offer evidence that requires medical knowledge).  
The Board finds the medical opinions to be more probative of 
the degree of instability than the veteran's lay statements.  
The Board notes that while the veteran stated that was no 
longer able to run due to his left knee disability, a June 
2002 VA treatment record notes he ran six miles several times 
per week.  A June 2002 treatment record notes negative 
anterior and posterior drawer signs.  In addition, while the 
veteran's reported history of chronic instability was noted 
in a February 2000 VA treatment record, on VA examination in 
February 2000, the examiner specifically noted no 
instability.  The recent findings were also consistent with 
the initial post-service findings.  In June 1997, the 
examiner reported that there was no laxity of the joint and 
in August 1997, the examiner reported that no instability was 
noted.  

The Board finds that the veteran is competent to report that 
he has instability.  However, his reports are far less 
credible than the repeated findings by skilled professionals 
that the knee is without instability or laxity.  The more 
probative evidence establishes that the veteran's disability 
does not approximate moderate instability or subluxation.  
Thus, an evaluation in excess of 10 percent is not warranted 
under Diagnostic Code 5257.

To the extent that the veteran asserts that his left knee 
disability has interfered with daily and work activities, the 
Board notes that the 10 percent disability evaluation 
assigned contemplates impairment in earning capacity, 
including loss of time from exacerbations.  38 C.F.R. § 4.1 
(2005).

In regard to limitation of function, the VA General Counsel 
has clearly established that limitation of motion is to be 
rated separately from instability or subluxation.  VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  In 
addition, when appropriate separate evaluation may be granted 
for limitation of flexion and extension.

In this case, the facts are clear.  The veteran is service 
connected for postoperative chondromalacia of the left knee.  
The evaluation is based upon Diagnostic Code 5257. An 
evaluation under this Code contemplates the presence of 
instability or subluxation.

In regard to range of motion of the left knee, the Board 
notes that on VA examination in August 1997 there was full 
flexion and extension.  On VA examination in February 2000, 
he had 125 degrees of flexion and full extension.  In June 
2003, range of motion was noted to be comfortable from 0 to 
120 degrees, and decreased motion and pain with repetitive 
use, and internal derangement were noted.  Crepitus was noted 
during range of motion testing.  The veteran has essentially 
normal range of motion of the left knee and periarticular 
pathology productive of painful motion.  The June 2003 VA 
examiner specifically noted an additional 20 percent decrease 
in joint function from pain during the periods of 
exacerbation.  Thus, the evidence clearly shows pain on 
motion.  In view of the fact that the veteran is service 
connected for left knee chondromalacia, has internal 
derangement, and has pain on motion, the record establishes 
the presence of periarticular pathology productive of painful 
motion.  DeLuca v Brown, 8 Vet. App. 202 (1995).  
Consequently, a separate 10 percent evaluation is warranted 
under 38 C.F.R.38 C.F.R. § 4.59.

An evaluation in excess of 10 percent, however, is not 
warranted.  The examiners have established the presence of 
some functional impairment with use.  An evaluation in excess 
of 10 percent, however, is not warranted even if flexion and 
extension are separately rated.  The probative examination 
reports reflect an essentially normal range of motion with 
some functional decrease by approximately 20 percent.  In 
order to warrant an evaluation in excess of 10 percent, 
however, functional restriction must approximate flexion to 
30 degrees or extension to 15 degrees.  There is nothing to 
suggest actual limitation of motion or the functional 
equivalent to 30 degrees of flexion or 15 degrees of 
extension.  Rather, the veteran maintains good remaining 
function even with a decrease of 20 percent.  Therefore, a 
single 10 percent evaluation is assigned under section 4.59 
for the joint, but separate evaluations for flexion and 
extension are not warranted in this case.


ORDER

An evaluation in excess of 10 percent for postoperative 
chondromalacia of the left is denied.

A 10 percent evaluation for left knee limitation of flexion 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.


REMAND

In the June 2004 remand, the Board noted that the record 
indicated that there were pertinent vocational rehabilitation 
records in relation to the evaluation to PTSD.  The AOJ was 
requested to associate the veteran's vocational 
rehabilitation file with the claims file.  Board Decision at 
4 (2004).  The Board notes that in the June 2005 supplemental 
statement of the case, the AOJ stated that the vocational 
rehabilitation file had been associated with the claims file; 
however, our review of the claims file fails to find the 
vocational rehabilitation file.  

In addition, the AOJ was requested to obtain an opinion as to 
whether there was any relationship between the veteran's 
facial rash and the in-service skin manifestations.  While 
the veteran was afforded a VA examination in July 2004 and 
diagnosed with benign essential telangiectasia vs. rosacea, 
neither the July 2004 VA examiner nor the August 2004 VA 
physician provided an opinion as to whether the diagnosis was 
related to the in-service skin manifestations.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should associate the 
vocational rehabilitation folder with 
the claims file.  

2.  The AOJ should send the claims file 
to the VA examiner who performed the 
July 2004 examination, if available; 
otherwise, another VA examiner.  Based 
on a review of the evidence, the 
examiner should respond to the 
following:  Is there any relationship 
between the veteran's telangiectasia vs. 
rosacea and the in-service skin 
manifestations.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


